IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1820
                            Filed December 21, 2016


IN THE INTEREST OF B.R., T.R., AND L.R.,
Minor children,

S.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Steven J.

Holwerda, District Associate Judge.




      A mother appeals the termination of her parental rights to her children,

arguing termination is not in their best interests. AFFIRMED.



      Larry J. Pettigrew of Pettigrew Law Firm, P.C., Newton, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Jane K. Odland of Odland Law Firm, PLLC, Newton, guardian ad litem for

minor children.



      Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                         2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her three

children.   She does not challenge the evidence supporting the grounds for

termination under Iowa Code section 232.116(1)(e), (f), (h), and (l) (2015).

Instead, she argues terminating her parental rights is not in the children’s best

interests. We review her claim de novo. See In re P.L., 778 N.W.2d 33, 40

(Iowa 2010).

       The facts, which were thoroughly set forth in the termination order, are not

in dispute. The mother first became involved with the juvenile court in 2013

when B.R. tested positive for exposure to methamphetamine, was removed from

her home, and was adjudicated a child in need of assistance (CINA). B.R.’s

CINA adjudication ended in May 2015. Less than two months later, in July 2015,

all three of the mother’s children were removed from her care due to her drug

use and were adjudicated to be CINA. In the fourteen months that followed, the

mother was offered services to reunify her with the children but never progressed

even to the point of unsupervised visits. She does not dispute the children could

not be returned to her care at the time of the termination hearing.

       The mother’s only argument on appeal is that termination is not in the

children’s best interests.   She cites the bond she has with the children and

argues terminating her parental rights would be “far more detrimental” to the

children than “any danger perceived by not terminating.” We cannot agree. The

record shows the mother has put her own desires ahead of her children’s needs.

In the year leading up to termination, she began a relationship with a man she

met in a substance abuse treatment program, and when he left the program, she
                                       3


also left without completing her treatment. She resumed using drugs with him

and failed to contact her children for a four-month period. They both incurred

felony drug charges in May 2016, and despite the fact that he failed a

background check and was prohibited from having contact with the children, the

mother eloped with him the following month. The mother’s past conduct may

indicate what we can expect from her in the future. See In re L.L., 459 N.W.2d
489, 495 (Iowa 1990); In re D.R.J., 454 N.W.2d 838, 845 (Iowa 1990).

      Although preserving the parent-child bond may suit the mother’s best

interests, delaying permanency any longer is not in the best interests of these

children. Children require permanency. See In re J.E., 723 N.W.2d 793, 802

(Iowa 2006) (Cady, J., concurring specially) (noting the “defining elements in a

child’s best interest” are the child’s safety and “need for a permanent home”).

They are not equipped with pause buttons. See In re A.C., 415 N.W.2d 609, 613

(Iowa 1987) (“The crucial days of childhood cannot be suspended while parents

experiment with ways to face up to their own problems.”). Once the grounds for

termination have been proved, time is of the essence. See id. at 614 (“It is

unnecessary to take from the children's future any more than is demanded by

statute. Stated otherwise, plans which extend the twelve-month period during

which parents attempt to become adequate in parenting skills should be viewed

with a sense of urgency.”); see also In re R.J., 436 N.W.2d 630, 636 (Iowa 1989)

(noting that once the time period for reunification set by the legislature has

expired, “patience
                                        4


on behalf of the parent can quickly translate into intolerable hardship for the

children”). Because the children’s best interests require terminating the mother’s

parental rights, we affirm.

       AFFIRMED.